Opinion by
Walker, J.
It was stipulated that certain of the gloves are the same in all material respects as those the subject of United States v. Aris Gloves, Inc. (31 C. C. P. A. 169, C. A. D. 268). In accordance therewith the claim for duty at $5 per dozen pairs plus $1 per dozen pairs under paragraph 1532 (a) and the Czechoslovakian Trade Agreement (T. D. 49458), was sustained as to certain of the items, and the claim made by amendment of protests for duty at $5.50 per dozen pairs under paragraph 1532 (a) was sustained as to certain of the other items.